Case 2:18-cr-20579-VAR-MKM ECF No. 29-2 filed 12/07/18   PageID.265   Page 1 of 6




                       CRYPTOCURRENCY:
                                                         A PRIMER
Case 2:18-cr-20579-VAR-MKM ECF No. 29-2 filed 12/07/18       PageID.266     Page 2 of 6



What is cryptocurrency?                       accept bitcoin3—including Amazon.com,
                                              Target, PayPal, eBay, Dell, and Home
                                              Depot—with anywhere from 80,000 to
There is no one standard definition of
                                              220,000 transactions occurring per day,
cryptocurrency.1 At the most basic level
                                              representing over $50 million in estimated
cryptocurrency—or digital currency or
                                              daily volume.4
virtual currency—is a medium of
exchange that functions like money (in
                                              Cryptocurrencies allow for increased
that it can be exchanged for goods and
                                              market efficiencies and reduced
services) but, unlike traditional currency,
                                              transaction costs. At base,
is untethered to, and independent from,
                                              cryptocurrency transactions are:
national borders, central banks,
sovereigns, or fiats. In other words, it       Private—no personal information is
exists completely in the virtual world,         required to complete a transaction;5
traded on multiple global platforms.
These currencies are designed to               Fast—they are settled almost
incorporate and exchange digital                instantaneously, unlike credit card
information through a process made              transactions or wire transfers that
possible by principles of cryptography,         require days;
which makes transactions secure and
                                               Irrevocable—because transactions are
verifiable. The most well-known                 settled almost immediately, there are
cryptocurrency is bitcoin, which was            no resulting chargebacks or possibility
created back in 2009 and which still            for disputes between buyer and seller;
dominates the virtual currency market
today.2                                        Inexpensive—transaction costs are
                                                generally less than 1% if an
                                                intermediary is used, rather than the
Why do they matter?                             customary credit card processing fee of
                                                roughly 2.5%; and
Cryptocurrency is relevant to most
                                               Global—neither buyer nor seller
businesses and financial firms. Over            requires a bank account, and there are
100,000 merchants worldwide already             no currency transaction fees.




                                                                                       2
Case 2:18-cr-20579-VAR-MKM ECF No. 29-2 filed 12/07/18              PageID.267             Page 3 of 6


 How does it work?                             What should I think
                                               about?
 The use and transfer of cryptocurrency is
 based upon a technology called “the
                                               Financial institutions, Fortune 100
 blockchain protocol.” The blockchain
                                               companies, and well-funded startups are
 protocol is the basis for a public
                                               focused on cryptocurrency (specifically)
 decentralized ledger that records all
                                               and the underlying blockchain (generally)
 bitcoin transactions and removes the
                                               to capitalize on the economic utility of the
 financial middleman, allowing
                                               technology. These applications include
 transactions to be settled within minutes.
                                               (but are in no way limited to):
 Each transaction is verified and validated,
 resulting in ledger (or log) of these
                                               i.    Using the distributed ledger
 transactions that is public and
                                                     blockchain technology to issue and
 transparent.6 Further, the blockchain is
                                                     transfer the shares of privately held
 secure and virtually impossible to hack
                                                     companies without the need for
 because of its decentralized nature and
                                                     paper stock certificates;9
 the fact no entity controls it. The
 blockchain protocol is not limited to         ii.   Revolutionizing foreign currency
 bitcoins.7 In fact, nine of the largest             trading;10
 investment banks have announced plans         iii. Increasing payment speed and
 to develop common standards to expand              decreasing transaction costs;11
 the use of the blockchain technology
 across the financial services markets.        iv. Rethinking how to trade complex
 The implication is clear: transactions will       assets like derivatives, syndicated
 become faster, cheaper, safer, and more           loans and corporate bonds;
 efficient.                                    v.    Redefining collateral management
                                                     and other back office operations.




                                               Footnotes included on the following page.




                                                                                                    3
Case 2:18-cr-20579-VAR-MKM ECF No. 29-2 filed 12/07/18                                        PageID.268             Page 4 of 6

1.   For instance, in 2012, the European Central Bank defined        2.  As of November 4, 2015, there were approximately 615
     virtual currency as “a type of unregulated, digital money,          digital currencies available for trade online. Crypto-
     which is issued and usually controlled by its developers,           Currency Market Capitalizations,
     and used and accepted among the members of a specific               https://coinmarketcap.com/all/views/all/ (last visited Nov.
     virtual community.” European Central Bank, Virtual                  4, 2015).
     Currency Schemes 13 (October 2012),                             3. Anthony Cuthbertson, Bitcoin now accepted by 100,000
     http://www.ecb.europa.eu/pub/pdf/other/virtualcurrencysch           merchants worldwide, INTERNATIONAL BUSINESS TIMES,
     emes201210en.pdf. In 2013, the Financial Crimes                     Feb. 4, 2015, http://www.ibtimes.co.uk/bitcoin-now-
     Enforcement Network (FinCEN), a bureau of the US                    accepted-by-100000-merchants-worldwide-1486613.
     Treasury, defined virtual currency as “a medium of              4. Blockchain Info, Currency Stats: Bitcoin Currency
     exchange that operates like a currency in some                      Statistics, https://blockchain.info/stats (last visited Nov. 6,
     environments, but does not have all the attributes of real          2015).
     currency.” FinCEN, Department of the Treasury,                  5. Of course, some personal information is needed to get
     Application of FinCEN’s Regulations to Persons                      actual currency (e.g., US dollars, Euros, etc.) into or out of
     Administering, Exchanging, or Using Virtual Currencies 1            a given virtual currency network.
     (March 18, 2013),                                               6. Blockchain Info, Homepage, https://blockchain.info/ (last
     https://www.fincen.gov/statutes_regs/guidance/pdf/FIN-              visited Nov. 6, 2015).
     2013-G001.pdf. In 2014, the European Banking Authority          7. P2P Foundation, http://p2pfoundation.net/Blockchain (last
     defined virtual currency as “a digital representation of            visited Nov. 6, 2015).
     value that is neither issued by a central bank or a public      8. Philip Stafford, Blockchain initiative backed by 9 large
     authority, nor necessarily attached to a [fiat currency], but       investment banks, FINANCIAL TIMES, Sept. 15, 2015,
     is accepted by natural or legal persons as a means of               http://www.ft.com/intl/cms/s/0/f358ed6c-5ae0-11e5-9846-
     payment and can be transferred, stored or traded                    de406ccb37f2.html#axzz3lpdt6mGB.
     electronically.” European Banking Authority, EBA Opinion        9. John Detrixhe, Nasdaq Expects to be First Exchange
     on ‘virtual currencies’ 5 (July 4, 2014),                           Using Bitcoin Technology, BLOOMBERG BUSINESS, July 23,
     http://www.eba.europa.eu/documents/10180/657547/EBA-                2015, http://www.bloomberg.com/news/articles/2015-07-
     Op-2014-08+Opinion+on+Virtual+Currencies.pdf. In                    23/nasdaq-expects-to-be-first-exchange-to-use-bitcoin-
     March 2014, the Internal Revenue Service concluded that             technology.
     bitcoins and other virtual currencies are “property” for tax    10. Nathanial Popper, Bitcoin Technology Piques Interest on
     purposes — not currency. I.R.S. Notice 84-9 (March 25,              Wall St., THE NEW YORK TIMES, Aug. 28, 2015,
     2014), http://www.irs.gov/pub/irs-drop/n-14-21.pdf. In June         http://www.nytimes.com/2015/08/31/business/dealbook/bit
     2015, the New York State Department of Financial                    coin-technology-piques-interest-on-wall-st.html.
     Service’s BitLicense defined virtual currency as “any type      11. Id.
     of digital unit that is used as a medium of exchange or a
     form of digitally stored value. Virtual Currency shall be
     broadly construed to include digital units of exchange that
     (i) have a centralized repository or administrator; (ii) are
     decentralized and have no centralized repository or
     administrator; or (iii) may be created or obtained by
     computing or manufacturing effort.” N.Y. Comp. Codes R.
     & Regs. tit. 23, § 200.2(p) (2015) (hereinafter BitLicense).




                                                                                                                                     4
Case 2:18-cr-20579-VAR-MKM ECF No. 29-2 filed 12/07/18   PageID.269   Page 5 of 6



 To continue the conversation, please contact a member
 of our cryptocurrency team below:

                            Vivian A. Maese
                            Partner, New York
                            vivian.maese@lw.com



                            Alan W. Avery
                            Partner, New York
                            alan.avery@lw.com




                            Benjamin A. Naftalis
                            Partner, New York
                            benjamin.naftalis@lw.com




                            Stephen P. Wink
                            Partner, New York
                            stephen.wink@lw.com




                            Yvette D. Valdez
                            Counsel, New York
                            yvette.valdez@lw.com




                                                                               4
 Case 2:18-cr-20579-VAR-MKM ECF No. 29-2 filed 12/07/18     PageID.270   Page 6 of 6




Latham & Watkins cryptocurrency team has its pulse on the evolving business
and regulatory environment for cryptocurrency and the blockchain.

For more information, including client alerts published on the topic, please visit
our website at www.lw.com.




© Copyright 2015 Latham & Watkins. All Rights Reserved.
